UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6767


STEVEN E. TARPLEY,

                Plaintiff - Appellant,

           v.

CHARLENE HETTY TRENUM; ISAIS TESSEMA,

                Defendants – Appellees,

     and

J.   MICHAEL   STOUFFER,   Commissioner;    DAVID    BARTHALOW;
FREDERICK NASTRI; ALBERT EARL DAVIS; JON GALLEY; BOBBY
SHEARIN; FRANK BISHOP, JR.; DONALD CROWE; DOUGLAS DEVORE;
TINNELE WINTERS; ROBERT M. FRIEND; KETTERMAN, Lieutenant; O.
W. CREEK; W. D. SLATE; ROBERT HUFF; B. A. WILT; JOHN DOE,
Sgt., H.U.-4; M. B. GARRISON; S. WINEBRENNER; JEFFREY
SHIMKO; JEREMY LINABURG; R. GOVER; R. GRAHAM; O. K. BERRY;
JAMES BEEMAN; R. SHIELDS; R. GOSS; MILANEY LILLER; BARBARA
NEWLON;   KATHLEEN   GREENE,   Warden;   BRUCE    BOZMAN;   LT.
GALLIGHER; MAJOR MAYCOCK; TYLER, Capt., Mailroom Supervisor;
PERSINGER; SCOTT S. OAKLEY,

                     Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:10-cv-02140-BEL)


Submitted:   October 18, 2011             Decided:   October 21, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Steven E. Tarpley, Appellant Pro Se. Philip Melton Andrews,
Ryan Alexander Mitchell, KRAMON & GRAHAM, PA, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Steven E. Tarpley appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.               We

have     reviewed   the   record   and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Tarpley v. Trenum, No. 1:10-cv-02140-BEL (D. Md. filed

June 1, 2011, and entered June 2, 2011).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                    3